DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received November 12, 2021 is acknowledged.

Claims 36-41, 51-66, and 77-96 are canceled.
Claims 1-35 and 42-50, and 67-76 are pending in the instant application.

Applicant’s election without traverse of the antiLILBR2 antibody species comprising the CDRs of SEQ ID NOs:15-20 in the reply filed on November 12, 2021 is acknowledged.

Claims 10-13, 33-35, and 42-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.


Information Disclosure Statement
The IDS forms received 7/27/2020 and 11/26/2021 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, 14-16, 50, and 67-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed antibodies that bind LILRB2.  The antibodies are required to bind human LILBR2 and reasonably comprise a VH and VL as they necessarily comprise six CDRs (three in the VH and three in the VL) as evidenced by claim 1.  The administered antibodies are also defined by partial structures as recited in claim 1, although the CDR sequences recited in claim 1 are highly degenerate in that they comprise a large number of undefined residues in all six CDRs (note that the claims use the symbol “J” rather than the more common X or Xaa to denote residues that can be any of the standard 20 naturally occurring residues).  To support such breadth, the instant specification discloses the synthesis of lead clones in mice and rats (see example 2 and Table 2) as well as the generation of 25 humanized variants of said lead clones (example 8 and Table 6).  It should be noted that applicant’s elected antibody species contains the CDRs of SEQ ID NOs:15-20 and that these are the same sequences found in lead clone J-19.h (see Table 10).  The specification appears to teach that all members of the “J-19” family share the CDR sequences of SEQ ID NOs:15-20.  Specifically, SEQ ID NOs:13 and 14 are the VH and VL respectively of J-19h, while SEQ ID NOs:63 and 64 are for J-19.h2, SEQ ID NOs:73 and 74 for J-19.h3, SEQ ID Nos:83 and 84 for J-19.h4, and SEQ ID NOs:53 and 54 for J-19.h1 (see Table 10 as well as example 8).Mutagenesis of J-19.h1 to increase antigen binding affinity is also disclosed although such studies do not reasonably appear to have generated the breadth of sequences encompassed by all of the undefined resides as presently recited in claim 1 (see particularly example 20 and Table 9). In particular, example 17 discloses 
 The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.  As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans would be well aware that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a 
In the instant application, applicant has claimed a very large and structurally diverse genus of antibodies. Indeed, the “structures” recited in claim 1 contain more undefined residues than specific sequence.  For example, CDR-H1 is recited as SEQ ID NO:171, a 7 residue sequence with only 2 defined resides, a Y at position 2 and a G at position 5, the other locations being Xaa or any of the normal 20 residues.  Thus, the diversity encompassed in this partial structure is 20x1x20x20x1x20x20 or 3,200,000 unique sequences.  CDR2 of the heavy chain is even more expansive as it contains 13 out of 16 residues as undefined, or 2013 = 8.2 x1016 unique sequences.    All of the CDRs in claim 1 have similar issues in that CDR-H3 has 8 of 13, CDR-L1 has 9 of 11, CDR-L2 has 7 of 7, and CDR-L3 has 5 of 9 residues as undefined.  As such the breadth of sequences encompassed by claim 1 is literally astronomical.  Note that an undefined residue is effectively random sequence and given that as evidenced by Rudikoff et al. even a single residue change can abrogate binding the presence of so much random sequence very reasonably is inconsistent with maintenance antigen binding.  Claims depending directly from claim 1, such as 67, add additional functional limitations, such as binding with a KD of 3.0 nM or less, but do not constrain the structure in any way to necessarily give rise to this function.  It should be appreciated that the alanine scanning conducted by applicant changed one and only one CDR residue to alanine at a time whereas the breadth of instant claim 1 encompasses simultaneously changing all “J” residues to alanine as well as to any of the standard twenty naturally occurring amino acids chosen randomly and thus such data, while interesting, does not serve to represent the breadth of changes desired by applicant.  Note that it is reasonable that residues which appear unimportant when changed to alanine are important when substituted with a different amino acid.  For example proline is an amino acid known to dramatically influence polypeptide architecture due to its cyclic structure, as are the sulfur containing amino acids such as cysteine and methionine which influence structure 
Thus, excepting claims depending from independent claim 17 which requires the claimed antibodies to comprise six fully defined CDR sequences, applicant is claiming a genus of antibodies which must bind human LILRB2 and have CDR sequences which contain numerous (and in the case of CDR2 of the light chain all) mutated residues as compared to the prototypic CDR sequences of the J19 antibody.  The actual antibodies made by applicant as part of the working examples are not reasonably representative of such breadth as there is no reasonable reason why artisans would expect all antibodies that fall within the vast genus of claim 1 to bind anything at all, let alone LILRB2.  It should also be noted that as per the teachings of the specification, simple binding to LILBR2 per se is not what is actually desired as it is really the functional properties of inhibiting the binding of MHC molecules including HLA-G and HLA-A2 to LILRB2 which is of therapeutic utility as set forth in the instant specification (see particularly examples 3 and 5) and note that antibodies which contain all six CDRS of SEQ ID NOs:15-20 University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as does a mutant antibody still bind the target antigen, which in the instant case is LILBR2) does not provide evidence of possession of the antibody itself.   




Claims 17-32 are allowable.
The indicated claims recite a genus of antibodies which all share the six CDRs of lead clone J-19h (i.e. SEQ ID NOs:15-20).  Antibodies which have this particular combination of CDR sequences do not appear to be known in the prior art and do not appear to be obvious variants of anything known in the prior art.  Antibodies that bind LILBR2 are known in the art to be useful for treating cancer (see for example WO 2018/187518) and thus artisans could readily make and use that which have been presently claimed.  It should also be noted that LILBR2, ILT4, CD58D, and LIR2 are all different art names for the same polypeptide sequence.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Michael Szperka
Primary Examiner
Art Unit 1644


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644